                  Case 20-01163-AJC        Doc 16     Filed 07/23/20     Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov


In re:                                                         Case No.: 18-15499-BKC-AJC

WORLD GLOBAL FINANCING, INC.,                                  Chapter 7

         Debtor.
                                                /

ROSS. R. HARTOG, AS THE CHAPTER 7
TRUSTEE,

         Plaintiff,                                            Adv. Pro. No.: 20-01163-AJC

v.

WILADYS CASTILLO,

         Defendant.
                                                /

                      EX PARTE MOTION FOR DEFAULT FINAL JUDGMENT
                              (Declaration of Amounts Due Attached)

         Plaintiff, Ross R. Hartog, the chapter 7 trustee (the “Trustee” or “Plaintiff”) for the estate

of World Global Financing, Inc. (the “Debtor”), by and through undersigned counsel, moves (the

“Motion”) for the entry of a Default Final Judgment against defendant Wiladys Castillo (the

“Defendant”), in the form attached as Exhibit A in the amounts as calculated in the Declaration

attached as Exhibit B. In support of this Motion (the “Motion”), the Plaintiff states:

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b).

         2.       This is a core proceeding, which the Court is authorized to hear, determine, and

enter final orders in accordance with 28 U.S.C. § 157(b)(1), (b)(2)(A), (H), and (O).
                Case 20-01163-AJC        Doc 16     Filed 07/23/20     Page 2 of 8




        3.      Venue is proper pursuant to 28 U.S.C. § 1409, as the Debtor’s main bankruptcy

case is pending in this District.

        4.      On May 4, 2020, the Plaintiff filed his complaint [ECF No. 1](the “Complaint”)

against the Defendant to avoid and recover transfers of money totaling $288,500.00, from the

Debtor to the Defendant, pursuant to 11 U.S.C. §§ 544, 548 and 550, and Florida Statutes §§

726.105, 726.106, 726.108 and 726.109. A declaration calculating the amounts due is attached as

Exhibit B.

        5.      On May 5, 2020, the Court issued the Summons and Notice of Pretrial/Trial in an

Adversary Proceeding [ECF No. 2] (the “Summons”) and the Order Setting Filing and Disclosure

Requirements for Pretrial and Trial [ECF No. 3].

        6.      On June 10, 2020, the Court issued the Alias Summons and Notice of Pretrial/Trial

in an Adversary Proceeding [ECF No. 7](the “Alias Summons”), and a new Order Setting Filing

and Disclosure Requirements for Pretrial and Trial [ECF No. 8](the “Order”).

        7.      On June 10, 2020, the Defendant was served with the Complaint, Alias Summons

and Order as evidenced by the certificate of service filed on June 12, 2020 [ECF No. 11].

        8.      A responsive pleading to the Complaint was due on or before July 9, 2020.

        9.      The Defendant failed to timely file any responsive papers to the Complaint, as

required by the Alias Summons.

        10.     Accordingly, on July 16, 2020, Plaintiff filed a verified motion seeking entry of a

clerk’s default. See ECF No. 12.

        11.     On July 17, 2020, the clerk entered a default against the Defendant. See ECF No.

13.
               Case 20-01163-AJC         Doc 16     Filed 07/23/20     Page 3 of 8




       12.     By virtue of the Defendant’s failure to respond to the Complaint, all the allegations

in the Complaint are deemed admitted.

       13.     Accordingly, the Defendant should be held liable to the estate for a total of

$288,500.00.

       WHEREFORE, the Plaintiff respectfully requests that this Court: (1) grant the Motion;

(2) enter a Default Final Judgment against the Defendant, Wiladys Castillo, in the form attached

as Exhibit A; and (3) grant such other and further relief as the Court deems just and proper.



                                              MARKOWITZ RINGEL TRUSTY & HARTOG, P.A.
                                              Counsel for the Plaintiff
                                              9130 South Dadeland Blvd., Suite 1800
                                              Miami, FL 33156
                                              Tel: (305) 670-5000
                                              Fax: (305) 670-5011

                                              By: /s/ Alan R. Rosenberg
                                                  ALAN R. ROSENBERG
                                                  Fla. Bar No.: 92004
                                                  arosenberg@mrthlaw.com
                  Case 20-01163-AJC   Doc 16   Filed 07/23/20   Page 4 of 8




                                      EXHIBIT A




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov


In re:                                                Case No.: 18-15499-BKC-AJC

WORLD GLOBAL FINANCING, INC.,                         Chapter 7

         Debtor.
                                         /

ROSS. R. HARTOG, AS THE CHAPTER 7
TRUSTEE,

         Plaintiff,                                   Adv. Pro. No.: 20-01163-AJC

v.

WILADYS CASTILLO,

         Defendant.
                                         /
               Case 20-01163-AJC         Doc 16     Filed 07/23/20     Page 5 of 8




                DEFAULT FINAL JUDGMENT IN FAVOR OF PLAINTIFF

       THIS CAUSE came before the Court upon the Ex Parte Motion for Default Final Judgment

[ECF No. ___] (the “Motion”) filed by Plaintiff, Ross R. Hartog, Chapter 7 Trustee (the

“Plaintiff”). The Court, having reviewed the Motion and the Court’s electronic docket, having

noted the Entry of Default [ECF No. 13] after the Defendant’s failure to timely respond, and the

allegations of the Complaint being deemed admitted, does

       ORDER AND ADJUDGE as follows:

       1.      Final Judgment is entered in favor of Plaintiff, Ross R. Hartog, Chapter 7 Trustee,

P.O. Box 14306, Fort Lauderdale, Florida 33302, and against Defendant, WILADYS

CASTILLO, 3150 S. Decatur Blvd., Apt. 34, Las Vegas, NV 89102, on all counts of the

Complaint.

       2.      The Plaintiff shall recover from Defendant, WILADYS CASTILLO, the sum of

$288,500.00, plus interest at the applicable rate pursuant to 28 U.S.C. § 1961 and costs, for which

let execution issue.

                                               ###

Submitted by:
Alan R. Rosenberg, Esq.
Markowitz, Ringel, Trusty & Hartog, P.A.
Counsel to Plaintiff
9130 South Dadeland Boulevard, Suite 1800, Miami, FL 33156
Tel: (305) 670-5000

Copies to:
Alan R. Rosenberg, Esq.
(Attorney Rosenberg is directed to mail a copy of this Order to all interested parties and to file a
certificate of service).
                  Case 20-01163-AJC       Doc 16     Filed 07/23/20     Page 6 of 8




                                         EXHIBIT B
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov


In re:                                                        Case No.: 18-15499-BKC-AJC

WORLD GLOBAL FINANCING, INC.,                                 Chapter 7

         Debtor.
                                               /

ROSS. R. HARTOG, AS THE CHAPTER 7
TRUSTEE,

         Plaintiff,                                           Adv. Pro. No.: 20-01163-AJC

v.

WILADYS CASTILLO,

         Defendant.
                                               /

                         DECLARATION OF AMOUNTS DUE
               IN SUPPORT OF MOTION FOR DEFAULT FINAL JUDGMENT

         Alan R. Rosenberg, counsel for the Plaintiff, under penalty of perjury, states as follows:

         1.       On May 4, 2020, the Plaintiff filed a complaint [ECF No. 1](the “Complaint”)

against the Defendant to avoid and recover transfers of money totaling $288,500.00 from the

Debtor to the Defendant.

         2.       On May 5, 2020, the Court issued the Summons and Notice of Pretrial/Trial in an

Adversary Proceeding [ECF No. 2] (the “Summons”) and the Order Setting Filing and Disclosure

Requirements for Pretrial and Trial [ECF No. 3].
              Case 20-01163-AJC           Doc 16    Filed 07/23/20     Page 7 of 8




       3.     On June 9, 2020, the Court issued the Alias Summons and Notice of Pretrial/Trial

in an Adversary Proceeding [ECF No. 7](the “Alias Summons”) and a new Order Setting Filing

and Disclosure Requirements for Pretrial and Trial [ECF No. 8](the “Order”).

       4.     On June 10, 2020, the Defendant was served with the Complaint, Alias Summons

and Order as evidenced by the certificate of service filed on June 12, 2020 [ECF No. 11].

       5.     A responsive pleading to the Complaint was due on or before July 9, 2020.

       6.     The Defendant failed to timely file any responsive papers to the Complaint, as

required by the Alias Summons.

       7.     Accordingly, on July 16, 2020, Plaintiff filed a verified motion seeking entry of a

clerk’s default. See ECF No. 12.

       8.     On July 17, 2020, the clerk entered a default against the Defendant. See ECF No.

13.

       9.     According to records provided by the Debtor to the Trustee, the amount of the

transfers that were made to the Defendant total $288,500.00.

       10.    By virtue of the Defendant’s failure to respond, all the allegations in the Complaint

are deemed admitted, including, the amount of the transfers made to the Defendant by the Debtor.

                                   Declaration - 28 U.S.C. § 1746

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 23, 2020.

                                             /s/ Alan R. Rosenberg
                                             Alan R. Rosenberg
               Case 20-01163-AJC         Doc 16      Filed 07/23/20     Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of this Motion was served via the Court’s

CM/ECF to all counsel of record and interested parties registered to receive electronic noticing in

this case and to Wiladys Castillo, Defendant, by U.S. Mail as listed on the following service list

on July 23, 2020.

                                                      By: /s/ Alan R. Rosenberg
                                                         ALAN R. ROSENBERG




Service List

Via Electronic Mail Notice To:

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Adrian C. Delancy adelancy@mrthlaw.com,
       ycandia@mrthlaw.com,gruiz@mrthlaw.com,ecfnotices@mrthlaw.com;mrthbkc@gmail.c
       om
      Alan R Rosenberg arosenberg@mrthlaw.com,
       gruiz@mrthlaw.com,jgarey@mrthlaw.com,ycandia@mrthlaw.com,mrthbkc@gmail.com



Via U.S. Mail To:

Wiladys Castillo
3150 S Decatur Blvd Apt 34
Las Vegas, NV 89102‐7128
